EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark R. DeLuca on 16 March 2022.

The application has been amended as follows: 

1. (Currently amended) A method of mass spectrometry for determining if a mutated variant of a target protein is present in a sample, comprising: 
introducing the sample comprising a target protein into a mass spectrometer, wherein the sample is not subjected to liquid chromatography or digestion prior to being introduced into the mass spectrometer; 
subjecting the sample to fragmentation so as to cause said target protein to dissociate to form first protein fragment ions, wherein said fragmentation is Atmospheric Pressure Electron Capture Dissociation ("[[']]Ap-ECD"[[']]) or Atmospheric Pressure Electron Transfer Dissociation ("[[']]Ap-ETD"[[']]), and wherein said first protein fragment ions comprise c-type[[c type]] fragment ions formed by said Ap-ECD or Ap-ETD; 
fragmenting at least some of said first protein fragment ions to form second fragment ions,[[;]] wherein the step of fragmenting at least some of said first protein fragment ions comprises:
isolating one of said c-type fragment ions from other fragment ions and then fragmenting the isolated c-type fragment ion so as to form the second fragment ions, wherein the isolated c-type fragment ion is fragmented using Collision Induced Dissociation ("CID")[[CID]], and wherein the isolated c-type[[c type]] fragment ion is a c8 fragment ion derived from a haemoglobin beta chain; 
the method further comprising: mass analysing said second fragment ions to obtain first spectral data; and determining if an ion in the first spectral data has a first mass-to-chargemass-to-chargemass-to-chargemass-to-chargeis

2. (Currently amended) The method of claim 1, wherein: 
said sample is, or comprises: blood; whole-blood; diluted blood; or diluted whole blood; and/or 

wherein the target protein is subjected to ionisation prior to said step of subjecting the sample to fragmentation such that target protein ions are fragmented to form the first protein fragment ions,[[;]] and optionally wherein the target protein is ionised in an ion source to form the target protein ions.

11. (Currently amended) The method of claim 1, further comprising, when it is determined that an ion in the first spectral data has said first mass-to-charge
using the first mass-to-charge
using the value of said mass difference to identify a type of mutation in a sequence of the target protein[[;]] and identifying a type of variant of the target protein in the sample from the identified type of mutation.

15. (Currently amended) The method of claim 1, wherein the target protein is mass analysed in a precursor ion mode without first being fragmented; wherein when it is determined that an ion in the first mass spectral data has said first mass-to-charge
a related precursor ion detected in said precursor ion mode is considered and/or indicated as being a mutated precursor ion from a mutated variant of the target protein; and the method further comprises: 

when it is determined that the precursor ions contain both said mutated precursor ion and said non-mutated version of the related precursor ion, determining that a mutated variant of the target protein is a heterozygous variant of the target protein; and 
when it is determined that the precursor ions contain said mutated precursor ion and not said non-mutated version of the related precursor ion, determining that a mutated variant of the target protein is a homozygous variant of the target protein.

16. (Currently amended) The method of claim 1, wherein when it is determined that an ion in the first mass spectral data has said first mass-to-charge
a related first fragment ion that is fragmented to form the second fragment ions is considered and/or indicated as being a mutated first fragment ion from a mutated variant of the target protein; and the method further comprises: 
determining whether or not the first protein fragment ions contain a fragment ion corresponding to a non-mutated version of the related first fragment ion; and 
when it is determined that the first protein fragment ions contain both said mutated first fragment ion and said non-mutated version of the related first fragment ion, determining that a mutated variant of the target protein is a heterozygous variant of the target protein; and 
when it is determined that the first protein fragment ions contain said mutated first fragment ion and not said non-mutated version of the related first fragment ion, determining that a mutated variant of the target protein is a homozygous variant of the target protein.

Claim 17 is canceled.

18. (Currently amended) A method of mass spectrometry comprising: 
introducing a blood sample into a mass spectrometer system without subjecting said blood sample to liquid chromatography or digestion; 
using Atmospheric Pressure Electron Capture Dissociation ("Ap-ECD") or Atmospheric Pressure Electron Transfer Dissociation ("Ap-ETD") to subject said blood sample to 
fragmenting at least some of said first protein fragment ions to form second fragment ions,[[;]] wherein the step of fragmenting at least some of said first protein fragment ions comprises isolating a c8 fragment ion derived from a haemoglobin beta chain and then fragmenting the isolated c8 fragment ion so as to form the second fragment ions, wherein the isolated c8 fragment ion is fragmented 

19. (Currently amended) The method of claim 18, wherein the step of using Ap-ECD or Ap-ETD to subject said blood sample to fragmentation comprises using said Ap-ECD or Ap-ETD to subject said blood sample to in-source fragmentation so as to cause the haemoglobin proteins to fragment to form the first protein fragment ions.

23. (Currently amended) The method of claim 18, comprising 
mass analysing said first protein fragment ions to obtain first spectral data; and 
determining whether or not ions in the first spectral data are at mass-to-chargemass-to-chargeat which proteins are 
optionally, further comprising providing an indication that the haemoglobin proteins are mass-to-chargemass-to-chargeat which proteins are 

24. (Currently amended) The method of claim 18, comprising 
mass analysing said first protein fragment ions to obtain first spectral data; and 
determining from the first spectral data if an ion is present at a mass-to-chargemass-to-chargeat whichproteins are 
optionally, further comprising providing an indication that the haemoglobin proteins are 

29. (Currently amended) The method of claim 25, comprising 
mass analysing the second fragment ions to obtain second spectral data; and 
determining from the second spectral data if an ion is present at a mass-to-chargemass-to-chargeat whichproteins are 

30. (Currently amended) The method of claim 29, comprising determining that an ion in the second spectral data has a mass-to-chargemass-to-chargethat differs by an amount that corresponds to a mass difference proteins being a non-normal variant or amino acidamino acid

31. (Currently amended) The method of claim 30, wherein the mass difference is 30 Da; and/or wherein the mass difference corresponds to a mutation of glutamic acid to valine

Election/Restrictions
Claims 1 and 18 are allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 2 May 2019, has been reconsidered in view of the allowability of these claims, which share a special technical feature. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18, 19, 23-25, and 28-31, directed to a method of mass spectrometry of Group III, are no longer withdrawn from consideration. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 11, 15, 16, 18, 19, 23-25, 28-31, and 37 are allowed and are renumbered as claims 1-15. The following is an examiner’s statement of reasons for allowance: 
The reply filed on 2 March 2022, together with the above amendment, has overcome the objection and rejections of the non-final office action mailed on 3 March 2021. The closest prior art of record is the combination of Whitehouse in view of Théberge and Han, further in view of Robb as applied to the rejection of claim 43 in that office action. This combination of references does not teach or suggest all the limitations of independent claims 1 and 18, including that the isolated c-type fragment ion is a c8 fragment ion derived from a haemoglobin beta chain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797